Citation Nr: 0206579	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  97-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 10 percent rating for carpal 
tunnel syndrome of the right wrist.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from December 1984 to 
December 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which 
reduced the rating for carpal tunnel syndrome of the right 
wrist from 10 to zero percent, effective December 1, 1996.  

The issue certified on appeal was entitlement to an increased 
rating for carpal tunnel syndrome of the right wrist, rather 
than entitlement to restoration of a 10 percent rating for 
that disability.  However, based on the procedural history of 
this case, this is a rating reduction case, not a rating 
increase case.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
see also Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) 
(the issue on appeal is not whether the veteran is entitled 
to an increase, but whether the reduction in rating was 
proper); Brown v. Brown, 5 Vet. App. 413 (1993) (in reduction 
cases, the issue is whether the RO was justified, by a 
preponderance of the evidence, in reducing the veteran's 
rating; if not, the rating must be restored).  Thus, the 
issue currently on appeal is as set forth on the cover page 
above.


FINDING OF FACT

Medical evidence of record indicates sustained improvement in 
the veteran's right wrist disability, to include no objective 
evidence of current right carpal tunnel syndrome.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent rating for 
carpal tunnel syndrome of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.123, 4,124, 4.124a, Diagnostic Codes 
8515, 8615, 8715 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes initially that there has been a change in 
law during the pendency of this appeal with enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that on receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2001).  VCAA also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate her claim via rating 
decisions, letters from the RO, and Statements of the Case.  
The Board concludes the discussions in these documents 
adequately complied with VA's notification requirements.  
Moreover, as set forth below, the RO has completely developed 
the record; thus, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of her post-
service medical treatment.  She was also afforded two VA 
medical examinations and the examiners rendered considered 
medical opinions regarding the pertinent issue in this 
matter.  Here, it is noted that the veteran has contended 
that her reduction was improper as employees at the VAMC were 
rude and she was not given appropriate diagnostic testing, 
apparently nerve conduction studies.  However, a review of 
the VA medical examination reports indicates that they 
provide sufficient information with which to address the 
schedular criteria.  Moreover, the VA examiner determined 
that no additional testing was necessary.  Based on his 
medical conclusion, the Board finds that additional 
diagnostic testing is not necessary in order to fulfil the 
duty to assist.  Based on the facts of this case, therefore, 
the Board concludes that there is no reasonable possibility 
that any further assistance to the veteran would aid in 
substantiating her claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records show that she was seen 
in April 1994 for complaints of wrist pain.  X-ray 
examination of the right wrist was normal.  The diagnosis was 
repetitive motion syndrome of the right wrist, rule out 
carpal tunnel syndrome.  After neurology examination in 
August 1994, the diagnosis was probable right carpal tunnel 
syndrome.  Electromyography (EMG) and nerve conduction 
velocity (NCV) testing in October 1994 was normal with 
isolated irritability found.  The impression was negative 
study with unclear significance.  

In December 1994, shortly after her separation from service, 
the veteran filed a claim of service connection for several 
disabilities, including carpal tunnel syndrome.  By May 1995 
decision, the RO granted service connection for, inter alia, 
right carpal tunnel syndrome and assigned it an initial 10 
percent rating under Codes 8599-8515, effective December 18, 
1994.

VA clinical records show that in August 1995, the veteran 
sought treatment for several complaints, including wrist pain 
and occasional swelling.  On orthopedic follow up in March 
1996, the veteran complained of decreased sensation in her 
right hand up to her elbow.  She also stated that she dropped 
things.  On examination, there was no wasting of the thenar 
or hypothenar muscles, questionable weakness, and the 
veteran's reflexes were found to be normal.   

On May 1996 VA medical examination, the veteran indicated 
that in 1988, she had numbness, as well as a "pins and 
needles" sensation in the volar surface of her right wrist 
and lower arm.  She indicated that over the years, the 
sensation had progressed to include the palmar surface of her 
entire hand, but not the dorsal surface, as well as the 
entire surface of the arm and shoulder.  She reported that 
her symptoms resolved with 10 minutes of rest, and that she 
had worn a wrist splint in service, but had not used one 
since.  On examination, her reflexes were normal.  On sensory 
examination, she reported inconsistent and contradictory 
responses to inverted hand maneuver.  Motor testing showed 
inconsistent weakness of the right thumb, bicep, tricep, and 
extensor and flexor of the wrist, without atrophy.  The 
examiner indicated that the veteran's history of sensory loss 
did not conform to any peripheral nerve or root or brain 
distribution.  He noted that the sensory and motor 
examination were hysterical and that further testing was 
unwarranted because, even if NCV studies revealed an 
entrapment neuropathy, there would be no objective support.  
He indicated that the fact that the veteran no longer wore a 
wrist support further supported the trivial nature of her 
claims.  

In May 1996, the RO proposed to reduce the evaluation for the 
veteran's right carpal tunnel syndrome from 10 to zero 
percent.  By letter dated June 5, 1996, the RO notified the 
veteran of the proposed reduction and indicated that she was 
entitled to request a personal hearing to present argument 
and evidence.  The veteran did not respond and by September 
1996 decision, the RO decreased the rating for her right 
carpal tunnel syndrome to zero percent, effective December 1, 
1996.  

The veteran appealed the RO determination.  In her December 
1996 Notice of Disagreement, she argued that her rating 
should not have been reduced as the employees at the VAMC 
where she had been examined were rude, which caused her to be 
too scared to mention that she had not worn a wrist splint 
because she had not had enough money to purchase another one.  
She indicated that she had not gone to VA to obtain another 
wrist splint as she did not have the time to wait for an 
appointment.  She also indicated that she had not been 
provided with the proper diagnostic testing at the time of 
the May 1996 VA medical examination.  

The veteran was afforded another VA medical examination in 
December 1997, at which she reported carpal tunnel syndrome 
for the past five or six years, treated with analgesics and 
wrist splints.  The examiner reviewed the claims folder and 
noted that all of the veteran's prior examinations had been 
objectively within normal.  On current examination, there was 
no evidence of swelling, tenderness, pain, limitation of 
motion, paresthesias, or other findings of carpal tunnel 
syndrome.  The diagnoses included no evidence of carpal 
tunnel syndrome.  

II.  Law and Regulations

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.

Generally, when a reduction in the rating of a service-
connected disability or employability status is contemplated 
and the lower rating would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her last address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).

Furthermore, the veteran is to be informed that he or she may 
request a predetermination hearing, provided that the request 
is received by VA within 30 days from the date of the notice.  
If a timely request is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date.  
The hearing will be conducted by VA personnel who did not 
participate in the proposed adverse action and who will bear 
the decision-making responsibility.  If a predetermination 
hearing is timely requested, benefit payments shall be 
continued at the prior level pending a final determination 
concerning the proposed action.  38 C.F.R. § 3.105(h).  

These are such important safeguards that the U.S. Court of 
Appeals for Veterans Claims (Court) has held that where VA 
has reduced a veteran's rating without observance of 
applicable law and regulation, such rating is void ab initio.  
Brown v. Brown, 5 Vet. App. 413 (1993).  Thus, to remedy such 
cases, the decision must be reversed as unlawful.  Dofflemyer 
v. Derwinski, 2 Vet. App. 277 (1992).

The provisions of 38 C.F.R. § 3.344 provides that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  

However, 38 C.F.R. § 3.344(c) specifies that the above 
considerations are required for ratings which have continued 
for long periods at the same level (five years or more), and 
that they do not apply to disabilities which have not become 
stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  See Wilson v. 
Brown, 7 Vet. App. 542, 544 (1995) )quoting Dorland's 
Illustrated Medical Dictionary at 1632 (27th ed. 1988)).  

Complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances, will be rated 
as 70 percent disabling for the major hand and 60 percent 
disabling for the minor hand.  Incomplete paralysis of the 
median nerve will be rated as 50 percent disabling for the 
major hand and 40 percent disabling for the minor hand where 
severe; as 30 percent disabling for the major hand and 20 
percent disabling for the minor hand where moderate; and as 
10 percent disabling for the either hand where mild.  38 
C.F.R. Part 4, Code 8515 (2001).  Neuritis (Code 8615) and 
neuralgia (Code 8715) are rated under the above criteria.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. § 4.123 (2001).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124 (2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

III.  Analysis

Initially, the Board finds that the RO has complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) in reducing 
the veteran's disability evaluation.  That is, the RO issued 
a letter in June 1996, which was sent to her latest address 
of record and informed her of her right to present additional 
evidence within 60 days of receipt of the letter and request 
a hearing.  Also, the September 1996 rating decision 
effectuating the reduction was not issued until the 60-day 
period had passed.  

The next question for consideration is whether the reduction 
was proper based on applicable regulations.  In this regard, 
the Board notes that the provisions of 38 C.F.R. § 3.344(a), 
which apply to evaluations in effect for five years or more, 
are not for application in this case.  Rather, the provisions 
of 38 C.F.R. § 3.344(c) which concern disabilities that have 
not stabilized and are likely to improve, are applicable.  
That regulation provides that, with respect to a disability 
rating in effect for less than five years, as here, 
reexaminations disclosing improvement will warrant a rating 
reduction.  

In this case, VA medical examinations conducted in May 1996 
and December 1997 revealed no objective evidence of current 
carpal tunnel syndrome.  While the Board has considered the 
veteran's subjective reports of her symptoms (as did the VA 
examiners), the objective findings of the trained medical 
personnel are more probative in determining if there are 
manifestations which approximate the criteria for a 
compensable rating.  

Here, the veteran has been examined by trained medical 
professionals who have not found any current manifestations 
of even a mild disability.  As the preponderance of the 
probative evidence establishes that the veteran does not have 
a mild disability, a compensable rating cannot be assigned 
for her right carpal tunnel syndrome.  The Board has 
considered the possibility of rating the disability under 
other criteria, but in the absence of current disabling 
manifestations other than subjective complaints of pain and 
tingling which are not substantiated by objective medical 
evidence, there is no basis in the rating code for a 
compensable rating.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  

The Board notes that regulations provide that when any change 
in evaluation is contemplated by the RO, the RO should assure 
that there has been an actual change in condition, rather 
than a difference in thoroughness of the examination or in 
use of descriptive terms.  See 38 C.F.R. § 4.13.  In this 
case, the May 1996 and December 1997 VA medical examinations 
are at least as thorough as the examinations during service 
which provided a basis for the assignment of a 10 percent 
rating.  Moreover, similar findings on examination in May 
1996 and December 1997 indicate sustained improvement of the 
veteran's carpal tunnel syndrome.  Thus, restoration of the 
10 percent rating for the veteran's right carpal tunnel 
syndrome is denied.  


ORDER

Entitlement to restoration of a 10 percent rating for right 
carpal tunnel syndrome is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

